DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Luminita Todor on 08/02/2022.

Claims bellow have been amended as follows:



18. (Currently Amended) A seismic acquisition system for collecting seismic data, the seismic acquisition system comprising: 	
a digital field unit, DFU, that collects a first set of seismic data; and 
an analog field unit, AFU, that collects a second set of seismic data, wherein the DFU includes a first base, a digital cover and a digital seismic sensor, DSS, wherein the AFU includes a second base,
an analog cover different from the digital cover, and an analog seismic sensor, ASS, wherein the first base is identical to the second base, 
both the first base and the second base being configured to define a chamber having an open side, respectively, Attorney Docket No. 0337-081/PI_0225 U.S. Application No. 16/569,755 Page 7 the open side of the chamber being closed and sealed by the digital cover for the DFU, the DSS being attached to a wall inside the chamber of the first base, and the open side of the chamber being closed and sealed by the analog cover for the AFU, the ASS being located outside the chamber and being electrically attached to the analog cover[.];  
wherein the first base and the second base are each configured to receive inside the chamber; 
a main electronic board having a processor, the main electronic board being electrically connected to and configured to acquire the seismic data using either one of the ASS and the DSS; and a battery pack configured to supply electrical power to the main electronic board.

19. (Cancelled)

Allowable Subject Matter
Claims 1-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest available prior art does not teach or render obvious combination of limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645